Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claim 1 is objected to because of the following informalities:  
On line 17 of claim 1, a semicolon is needed after “reel”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (6,386,083) in view of Johnson (6,655,248) and Bao (CN2016/10722842A) and Lee (2010/0199818).  
Hwang shows a method with most of the recited limitations, including;
supplying a starting mat, panel or plate of mineral wool or porous material (it is foam), the starting mat, panel or plate having a front edge (front edge best seen in figure 11), 
cutting the starting mat, panel or plate into two in its thickness (see figure 11) by means of a wire (90’), by moving the mat, panel or plate in a direction (X) using movement means (11) that move the mat, panel or plate and comprise at least one conveyor (11), the wire being able to pass in a direction (Y) perpendicular to the direction (X) of travel of the mat, panel or plate, so as to form two first mats, panels or plates (see figure 11, starting mat is being split in to two mats).
Hwang is missing the step of cutting the rear edge by moving the wire in at least a direction (Z) perpendicular both to the direction (X) of travel of the mat, panel or plate and to the direction (Y) in which the wire passes.  Examiner notes that Hwang is capable of doing this, Hwang just doesn’t suggest doing it.
In figure 10, Johnson teaches that the same wire that cuts in the direction of workpiece motion, can also be moved transversely (by 66) to cut an end face of the work product.
It would have been obvious to one of ordinary skill to have added the step of transverse cutting (with the same wire), as taught by Johnson, in order to be able to form more than two products from an elongate precursor mat.
After this transverse cutting step, Hwang can continue splitting as he was before, with repeated transverse cuts as necessary, depending on how long it is desired for the product to be, thus resulting 4 or 6 or 8 etc. mats.
After this modification, Hwang is still missing the steps of;
measuring an outside diameter of a winding of the wire on a reel;
measuring a deformation of the wire with respect to an axis along the direction (X); 
adjusting a wire tension based on the deformation of the wire and the outside diameter of the winding of the wire; 
Examiner takes Official Notice that that it is well known for axially-moving wire tools to come in two types;  Endless and reel-to-reel.  They both perform the same cutting function.  Endless has the added advantage of being simpler and being able to run continuously.  Reel-too-reel has the added advantage of having more wire, and thus is takes longer for the wire to wear out.  There is no right or wrong choice between them, it is merely user preference.  An example of this is Bao, who notes on line 6 of page 2 of the translation that endless and reel-to-reel reciprocation are known for the same purpose.  Lee is provided for educational purposes, as Lee has the reel-to-reel illustrations (figure 3B) that Bao lacks.  Additional examples can be provided if challenged, as both ways are very common.
Examiner also takes Official Notice that it is well known for reel-to-reel wire cutters to employ tension sensors and reel diameter sensors.   It is important to maintain the correct tension in a wire.  If it is too loose, the wire will get off-track and the cut will be inaccurate.  If it is too tense, the wire can break.  This is corrected by sensing the tension and changing the torque on the reels.  Before changing the torque, one must know the radial distance of the wire from the center of the reel, as this has implications on both the wire speed and the transmission of torque into force on the wire.  That is why reel diameter sensors are well known.  An example of this is Bao who teaches a force sensor (5 lines up from the bottom of page 2 of the translation) and a reel diameter sensor (3 and 4 lines up from the bottom of page 2 of the translation).  Additional examples can be provided if challenged, as these features are common.
 It would have been obvious to one of ordinary skill to have further modified Huang by changing to a reel-to-reel system, as is well known and taught by Bao, Lee and others, as this is known for the same purpose, and has the added advantage of it taking longer for the wire to wear out.  Along with this reel-to-reel adaptation, it is obvious to include a tension sensor (senses axial deformation) and a reel diameter sensor, as is well known and taught by Bao and others, in order to maintain a proper tension on the wire so it does not get too slack (inaccurate cut) or to taut (wire break).

Claims 1,2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (6,386,083) in view of Johnson (6,655,248) and Bao (CN2016/10722842A) and Lee (2010/0199818), as set forth above, and further in view of Matteucci (2012/0152071), Brygier, III (10,647,498) and Ochs (2,264,546).
Prior to establishing the rejecting, Examiner would like to set forth three facts;
Fact A – Examiner takes Official Notice that it is known to employ a cutting wire for rabbeting.  An example of this is Matteuchi, who uses a wire (2) to cut a variety of types of rabbets (figures 8a-9) by moving the wire and the workpiece relative to each other in all three dimensions.  Additional references can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.  

Fact B – Examiner takes Official Notice that it is known for mineral wool and porous material to be rabbeted, so that they interface with adjacent pieces in an overlapping fashion.  One example of this is Brygier III, who has foam pieces (3) that are rabbeted.  A second example is Ochs, who has mineral wool pieces (line 46, column 2) that are rabbeted (figure 2 or 4 or 6 or 7).  A third example is the children’s play mats (porous) and floor tiles (admittedly non-porous) Examiner has used (prior to 2016), that were rabbeted on all four edges, for forming an interlocking grid of dozens of mats or tiles. Additional references can be provided if challenged. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
In regard to claim 2, Hwang, as modified above, shows all the recited limitations except for the rabbeting of the edges.
It would have been obvious to one of ordinary skill to have added a rabbeting step to Hwang’s method, as it is known to be desirous for mineral wool and porous material to be rabbeted as per Fact B.  The implementation is made obvious by fact A, with the cutting wire and the workpiece moving relative to each other in all three dimensions.
As for claim 11, note Matteuchi teaches at least two embodiments (figures 8a, 8c) where the rabbeting is curved or slanted, thus necessitating the mat and cutting wire relatively moving in two dimensions simultaneously.  Accordingly, it would have been obvious to further modify Hwang’s method by employing curved or slanted rabbeting, since Matteuchi shows this to be an equivalent form of rabbeting.
Claim 1 is included in this rejection, as recited mat cutting has been modified.

Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection employing Bao and Lee.
Made of record but not relied on are numerous reeling devices teaching tension control, including reel diameter sensing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724